UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05878 Franklin Value Investors Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/14 Item 1. Schedule of Investments. Franklin Value Investors Trust Statement of Investments, January 31, 2014 (unaudited) Franklin All Cap Value Fund Shares Value Common Stocks 94.2% Aerospace & Defense 2.0% AAR Corp. $ United Technologies Corp. Automobiles & Components 4.6% Autoliv Inc. Gentex Corp. Johnson Controls Inc. Spartan Motors Inc. Banks 4.0% KeyCorp U.S. Bancorp Building Products 7.5% a Gibraltar Industries Inc. Griffon Corp. Insteel Industries Inc. a Owens Corning Inc. Universal Forest Products Inc. Commercial & Professional Services 0.6% McGrath RentCorp Consumer Durables & Apparel 2.3% Adidas AG, ADR (Germany) Harman International Industries Inc. La-Z-Boy Inc. Consumer Services 2.5% Royal Caribbean Cruises Ltd. Electrical Equipment 4.2% Eaton Corp. PLC Encore Wire Corp. Regal-Beloit Corp. Energy 16.6% Apache Corp. Baker Hughes Inc. Bristow Group Inc. Ensco PLC, A a Natural Gas Services Group Inc. Occidental Petroleum Corp. a PHI Inc. a PHI Inc., non-voting Tidewater Inc. a Unit Corp. Valero Energy Corp. Food & Staples Retailing 1.0% Wal-Mart Stores Inc. Food, Beverage & Tobacco 10.2% Archer-Daniels-Midland Co. Bunge Ltd. Kraft Foods Group Inc. Mondelez International Inc., A a Omega Protein Corp. Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Value Investors Trust Statement of Investments, January 31, 2014 (unaudited) (continued) PepsiCo Inc. a Seneca Foods Corp., A Health Care Equipment & Services 2.7% Becton, Dickinson and Co. STERIS Corp. Household & Personal Products 1.1% The Procter & Gamble Co. Insurance 2.8% The Allstate Corp. The Chubb Corp. Machinery 10.5% Briggs & Stratton Corp. John Bean Technologies Corp. L.B. Foster Co., A Miller Industries Inc. Pentair Ltd. a Wabash National Corp. Xylem Inc. Materials 9.8% Alcoa Inc. AMCOL International Corp. Carpenter Technology Corp. H.B. Fuller Co. Kaiser Aluminum Corp. Nucor Corp. Sensient Technologies Corp. Stepan Co. a Universal Stainless & Alloy Products Inc. Pharmaceuticals, Biotechnology & Life Sciences 2.0% Johnson & Johnson Retailing 2.7% The Home Depot Inc. a Jos. A. Bank Clothiers Inc. a The Pep Boys - Manny, Moe & Jack Target Corp. Semiconductors & Semiconductor Equipment 1.3% Microchip Technology Inc. Software & Services 0.8% International Business Machines Corp. Technology Hardware & Equipment 4.9% a Benchmark Electronics Inc. Corning Inc. QUALCOMM Inc. Utilities 0.1% Avista Corp. IDACORP Inc. Total Common Stocks (Cost $37,515,915) Franklin Value Investors Trust Statement of Investments, January 31, 2014 (unaudited) (continued) Short Term Investments (Cost $3,398,255) 6.6% Money Market Funds 6.6% a,b Institutional Fiduciary Trust Money Market Portfolio 3,398,255 3,398,255 Total Investments (Cost $40,914,170) 100.8% 51,925,064 Other Assets, less Liabilities ( ) % (433,172 ) Net Assets 100.0% $ 51,491,892 a Non-income producing. b The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Franklin Value Investors Trust Statement of Investments, January 31, 2014 (unaudited) Franklin Balance Sheet Investment Fund Shares Value Common Stocks 83.4% Banks 4.7% Comerica Inc. $ Farmers & Merchants Bank of Long Beach KeyCorp Capital Goods 4.2% Encore Wire Corp. Mueller Industries Inc. Trinity Industries Inc. Commercial & Professional Services 2.4% Kelly Services Inc., A Consumer Durables & Apparel 0.4% Lennar Corp., B Consumer Services 2.8% Royal Caribbean Cruises Ltd. Vail Resorts Inc. Diversified Financials 2.4% Citigroup Inc. Energy 12.9% Apache Corp. Bristow Group Inc. Devon Energy Corp. Ensco PLC, A a McDermott International Inc. a PHI Inc. a PHI Inc., non-voting a Rowan Cos. PLC Tidewater Inc. Valero Energy Corp. Food, Beverage & Tobacco 5.6% Archer-Daniels-Midland Co. Bunge Ltd. GrainCorp Ltd. (Australia) Life & Health Insurance 10.5% Manulife Financial Corp. (Canada) MetLife Inc. National Western Life Insurance Co., A Prudential Financial Inc. StanCorp Financial Group Inc. Materials 11.9% Alcoa Inc. Ashland Inc. a Century Aluminum Co. Commercial Metals Co. Kaiser Aluminum Corp. Reliance Steel & Aluminum Co. a RTI International Metals Inc. Multi-line Insurance 8.4% American National Insurance Co. Assurant Inc. Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Value Investors Trust Statement of Investments, January 31, 2014 (unaudited) (continued) E-L Financial Corp. Ltd. (Canada) 63,000 39,866,613 HCC Insurance Holdings Inc. 585,000 25,102,350 128,205,015 Property & Casualty Insurance 8.8% The Chubb Corp. 374,000 31,617,960 Old Republic International Corp. 2,400,000 37,488,000 Selective Insurance Group Inc. 1,317,000 30,975,840 The Travelers Cos. Inc. 420,000 34,137,600 134,219,400 Reinsurance 1.0% Validus Holdings Ltd. (Bermuda) 413,000 14,834,960 Retailing 1.4% CST Brands Inc. 333 10,633 Haverty Furniture Cos. Inc. 525,000 14,605,500 a,b Trinity Place Holdings Inc. 1,200,000 7,440,000 22,056,133 Technology Hardware & Equipment 3.7% a Benchmark Electronics Inc. 486,900 11,067,237 Corning Inc. 2,658,000 45,744,180 56,811,417 Utilities 2.3% Great Plains Energy Inc. 297,000 7,329,960 IDACORP Inc. 134,000 7,065,820 a,b,c KGen Power Corp., 144A 2,800,000 1,540,000 Northeast Utilities 165,000 7,227,000 PNM Resources Inc. 297,000 7,321,050 Westar Energy Inc. 130,000 4,312,100 34,795,930 Total Common Stocks (Cost $730,567,414) 1,274,636,606 Short-Term Investments (Cost $248,177,635) 16.2% Money Market Funds 16.2% a,d Institutional Fiduciary Trust Money Market Portfolio 248,177,635 248,177,635 Total Investments (Cost $978,745,049) 99.6% 1,522,814,241 Other Assets, less Liabilities 0.4% 5,633,257 Net Assets 100.0% $ 1,528,447,498 a Non-income producing. b See Note 5 regarding holdings of 5% voting securities. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Trust's Board of Trustees. At January 31, 2014, the value of this security was $1,540,000, representing 0.10% of net assets. d The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. Franklin Value Investors Trust Statement of Investments, January 31, 2014 (unaudited) Franklin Large Cap Value Fund Shares Value Common Stocks 94.9% Automobiles & Components 3.6% BorgWarner Inc. $ Johnson Controls Inc. Banks 4.9% Comerica Inc. KeyCorp U.S. Bancorp Capital Goods 13.8% 3M Co. Dover Corp. Eaton Corp. PLC General Dynamics Corp. General Electric Co. Illinois Tool Works Inc. Parker Hannifin Corp. Rockwell Automation Inc. Stanley Black & Decker Inc. United Technologies Corp. Consumer Durables & Apparel 1.4% NIKE Inc., B Consumer Services 0.6% McDonald's Corp. Diversified Financials 7.3% Bank of America Corp. a Berkshire Hathaway Inc., A 8 Capital One Financial Corp. Citigroup Inc. Northern Trust Corp. State Street Corp. Energy 15.3% Apache Corp. Baker Hughes Inc. Chevron Corp. ConocoPhillips a Denbury Resources Inc. Devon Energy Corp. Ensco PLC, A Exxon Mobil Corp. HollyFrontier Corp. Noble Corp. PLC Occidental Petroleum Corp. Phillips 66 Schlumberger Ltd. Valero Energy Corp. Food & Staples Retailing 1.7% Wal-Mart Stores Inc. Walgreen Co. Food, Beverage & Tobacco 3.1% Archer-Daniels-Midland Co. Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Value Investors Trust Statement of Investments, January 31, 2014 (unaudited) (continued) Bunge Ltd. Health Care Equipment & Services 2.8% Abbott Laboratories Becton, Dickinson and Co. Covidien PLC Household & Personal Products 0.9% The Procter & Gamble Co. Insurance 10.3% Aflac Inc. The Allstate Corp. The Chubb Corp. MetLife Inc. Prudential Financial Inc. The Travelers Cos. Inc. Materials 5.4% Air Products and Chemicals Inc. Alcoa Inc. Nucor Corp. Praxair Inc. Pharmaceuticals, Biotechnology & Life Sciences 6.9% a Gilead Sciences Inc. Merck & Co. Inc. Pfizer Inc. Teva Pharmaceutical Industries Ltd., ADR (Israel) Retailing 4.6% Family Dollar Stores Inc. The Home Depot Inc. Nordstrom Inc. a Office Depot Inc. Target Corp. Semiconductors & Semiconductor Equipment 1.8% Maxim Integrated Products Inc. Microchip Technology Inc. Software & Services 2.8% International Business Machines Corp. Microsoft Corp. Technology Hardware & Equipment 6.3% Cisco Systems Inc. Corning Inc. EMC Corp. QUALCOMM Inc. TE Connectivity Ltd. Xerox Corp. Transportation 1.2% Norfolk Southern Corp. Utilities 0.2% Exelon Corp. Total Common Stocks (Cost $129,273,839) Franklin Value Investors Trust Statement of Investments, January 31, 2014 (unaudited) (continued) Short Term Investments (Cost $10,368,989) 5.4% Money Market Funds 5.4% a,b Institutional Fiduciary Trust Money Market Portfolio 10,368,989 10,368,989 Total Investments (Cost $139,642,828) 100.3% 192,158,278 Other Assets, less Liabilities ( ) % (596,349 ) Net Assets 100.0% $ 191,561,929 a Non-income producing. b The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Franklin Value Investors Trust Statement of Investments, January 31, 2014 (unaudited) Franklin MicroCap Value Fund Shares Value Common Stocks 74.7% Automobiles & Components 0.8% Spartan Motors Inc. 741,000 $ 4,260,750 Banks 5.7% Bar Harbor Bankshares 156,768 5,822,520 Citizens Community Bancorp Inc. 143,700 1,155,348 First Defiance Financial Corp. 210,000 5,401,200 MidSouth Bancorp Inc. 225,000 3,489,750 Northeast Bancorp 437,000 4,129,650 Old Line Bancshares Inc. 94,145 1,512,910 Peoples Financial Services Corp. 87,543 3,414,177 Southern Missouri Bancorp Inc. 70,000 2,267,300 WSFS Financial Corp. 60,000 4,308,000 31,500,855 Capital Goods 15.8% Alamo Group Inc. 175,500 8,813,610 Burnham Holdings Inc., A 219,000 4,171,950 a Ducommun Inc. 236,000 6,726,000 Espey Manufacturing & Electronics Corp. 39,000 1,218,750 a Gibraltar Industries Inc. 345,000 6,161,700 Griffon Corp. 120,000 1,507,200 b Hardinge Inc. 934,900 12,873,573 b Hurco Cos. Inc. 379,000 9,823,680 Insteel Industries Inc. 119,723 2,230,439 a Lydall Inc. 323,000 5,707,410 Miller Industries Inc. 355,000 6,510,700 a Northwest Pipe Co. 170,000 5,963,600 a,c Smith Investment Co. LLC 44,600 29,102 a Sparton Corp. 348,265 9,706,146 a Sterling Construction Co. 499,300 5,402,426 86,846,286 Commercial & Professional Services 3.2% Ecology and Environment Inc., A 144,000 1,638,720 Healthcare Services Group Inc. 456,000 12,371,280 Kelly Services Inc., A 60,100 1,441,198 Kimball International Inc., B 134,300 1,997,041 17,448,239 Consumer Durables & Apparel 6.5% Callaway Golf Co. 135,000 1,102,950 a,b Cobra Electronics Corp. 455,000 1,474,200 a Costa Inc. 476,000 10,229,240 a,b Delta Apparel Inc. 743,700 12,033,066 a The Dixie Group Inc. 370,000 5,113,400 Flexsteel Industries Inc. 150,000 4,624,500 a P & F Industries Inc., A 65,200 474,656 Rocky Brands Inc. 37,000 574,240 35,626,252 Consumer Services 2.6% Frisch's Restaurants Inc. 220,000 5,544,000 a,b Full House Resorts Inc. 1,450,000 3,523,500 a Ruby Tuesday Inc. 912,000 5,107,200 14,174,700 Diversified Financials 0.9% KCAP Financial Inc. 617,000 4,917,490 Energy 8.9% a Cal Dive International Inc. 3,650,000 5,986,000 a,b Magellan Petroleum Corp. 2,377,980 2,568,218 a Natural Gas Services Group Inc. 246,000 7,109,400 a Parker Drilling Co. 765,000 5,691,600 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Value Investors Trust Statement of Investments, January 31, 2014 (unaudited) (continued) a PHI Inc. 17,600 624,800 a PHI Inc., non-voting 411,000 15,137,130 a Tesco Corp. (Canada) 555,200 11,725,824 48,842,972 Food & Staples Retailing 1.2% Village Super Market Inc., A 227,000 6,592,080 Food, Beverage & Tobacco 7.5% Griffin Land & Nurseries Inc. 127,000 3,886,200 John B. Sanfilippo & Son Inc. 212,000 4,907,800 a,b Omega Protein Corp. 1,275,000 12,915,750 a Seneca Foods Corp., A 539,104 15,671,753 a Seneca Foods Corp., B 121,500 3,643,785 41,025,288 Insurance 3.5% a,b ACMAT Corp., A 314,200 7,069,500 Baldwin & Lyons Inc., B 275,001 6,864,025 a Global Indemnity PLC, A 108,584 2,661,394 a Hallmark Financial Services Inc. 120,000 1,057,200 Safety Insurance Group Inc. 35,000 1,892,800 19,544,919 Materials 6.2% a American Pacific Corp. 187,881 8,723,315 d Central Steel and Wire Co. 6,905 5,178,750 a,b Continental Materials Corp. 129,700 2,638,098 a Mercer International Inc. (Germany) 303,030 2,830,300 The Monarch Cement Co. 140,744 3,518,600 a RTI International Metals Inc. 173,300 5,393,096 a Universal Stainless & Alloy Products Inc. 173,440 5,504,986 33,787,145 Real Estate 0.9% a,c Allen Organ Co. (LandCo. Holdings) 94,800 425,652 Arbor Realty Trust Inc. 257,700 1,770,399 a Bresler & Reiner Inc. 205,000 63,550 b Origen Financial Inc. 1,900,000 2,565,000 4,824,601 Retailing 4.6% a ALCO Stores Inc. 103,000 936,270 Brown Shoe Co. Inc. 235,000 5,564,800 Fred's Inc. 360,000 6,292,800 Haverty Furniture Cos. Inc. 235,000 6,537,700 Shoe Carnival Inc. 233,000 5,755,100 25,086,670 Telecommunication Services 1.0% Atlantic Tele-Network Inc. 66,000 3,844,500 North State Telecommunications Corp., B 21,757 1,490,354 5,334,854 Transportation 5.4% International Shipholding Corp. 345,000 9,242,550 a,b P.A.M. Transportation Services Inc. 476,051 9,425,810 Providence and Worcester Railroad Co. 190,000 3,562,500 a SAIA Inc. 214,500 7,220,070 29,450,930 Total Common Stocks (Cost $215,586,621) 409,264,031 Franklin Value Investors Trust Statement of Investments, January 31, 2014 (unaudited) (continued) Short Term Investments 25.4% Money Market Funds (Cost $137,972,952) 25.2% a,e Institutional Fiduciary Trust Money Market Portfolio 137,972,952 137,972,952 Principal Amount Repurchase Agreements (Cost $1,022,440) 0.2% f Joint Repurchase Agreement, 0.015%, 2/03/14 (Maturity Value $1,022,441) $ 1,022,440 1,022,440 BNP Paribas Securities Corp. (Maturity Value $106,436) Credit Suisse Securities (USA) LLC (Maturity Value $319,298) Deutsche Bank Securities Inc. (Maturity Value $205,562) HSBC Securities (USA) Inc. (Maturity Value $223,505) Merrill Lynch, Pierce, Fenner & Smith Inc. (Maturity Value $103,778) Morgan Stanley & Co. LLC (Maturity Value $63,862) Collateralized by U.S. Government Agency Securities, 0.00% - 7.125%, 2/13/14 - 12/27/33; U.S. Government Agency Securities, Strips, 6/01/17; g U.S. Treasury Bills, 3/20/14 - 12/11/14; U.S. Treasury Bonds, 7.25% - 9.875%, 11/15/15 - 11/15/18; U.S. Treasury Bonds, Index Linked, 0.125%, 4/15/16;U.S. Treasury Notes, 0.125% - 4.75%, 3/31/14 - 12/31/18; and U.S. Treasury Notes, Index Linked, 0.125% - 2.625%, 7/15/14 - 1/15/19 (valued at $1,043,094) Total Investments (Cost $354,582,013) 100.1% 548,259,423 Other Assets, less Liabilities ( ) % (736,361 ) Net Assets 100.0% $ 547,523,062 a Non-income producing. b See Note 5 regarding holdings of 5% voting securities. c See Note 4 regarding restricted securities. d At January 31, 2014, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading this security for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. e The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. f Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At January 31, 2014, all repurchase agreements had been entered into on January 31, 2014. g The security is traded on a discount basis with no stated coupon rate. Franklin Value Investors Trust Statement of Investments, January 31, 2014 (unaudited) Franklin MidCap Value Fund Shares/Units Value Common Stocks and Other Equity Interests 91.9% Automobiles & Components 4.9% Autoliv Inc. 20,100 $ 1,822,467 BorgWarner Inc. 33,200 1,782,840 Gentex Corp. 34,900 1,130,411 Harley-Davidson Inc. 30,900 1,906,221 6,641,939 Banks 5.9% Comerica Inc. 57,900 2,651,820 Hudson City Bancorp Inc. 164,000 1,482,560 KeyCorp 201,500 2,571,140 PNC Financial Services Group Inc. 16,927 1,352,129 8,057,649 Capital Goods 14.8% Babcock & Wilcox Co. 63,400 2,173,352 Carlisle Cos. Inc. 22,400 1,669,472 Dover Corp. 17,400 1,506,144 Eaton Corp. PLC 18,200 1,330,238 Exelis Inc. 73,400 1,437,906 Fortune Brands Home & Security Inc. 32,000 1,441,920 ITT Corp. 29,700 1,216,215 L-3 Communications Holdings Inc. 10,600 1,177,342 a Owens Corning Inc. 56,400 2,151,660 Pentair Ltd. 14,500 1,077,785 Regal-Beloit Corp. 20,400 1,511,436 Rockwell Automation Inc. 3,600 413,424 Stanley Black & Decker Inc. 4,000 309,600 W.W. Grainger Inc. 2,800 656,544 Xylem Inc. 64,600 2,155,056 20,228,094 Commercial & Professional Services 0.5% Robert Half International Inc. 15,300 639,234 Consumer Durables & Apparel 0.8% Hasbro Inc. 22,400 1,100,288 Consumer Services 1.1% Hillenbrand Inc. 57,500 1,556,525 Diversified Financials 10.3% iShares Russell Mid-Cap Value ETF 105,500 6,805,805 KKR & Co., LP (Units) 93,800 2,261,518 Northern Trust Corp. 49,200 2,962,824 Raymond James Financial Inc. 40,200 2,046,582 14,076,729 Energy 10.1% a Denbury Resources Inc. 87,000 1,398,090 Ensco PLC, A 27,396 1,379,937 HollyFrontier Corp. 36,200 1,676,060 Noble Corp. PLC 40,400 1,253,612 Peabody Energy Corp. 78,400 1,336,720 a Rowan Cos. PLC 44,200 1,386,554 Tidewater Inc. 25,900 1,342,915 a Unit Corp. 30,900 1,544,073 Valero Energy Corp. 47,900 2,447,690 13,765,651 Food, Beverage & Tobacco 2.2% Bunge Ltd. 20,994 1,590,505 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Value Investors Trust Statement of Investments, January 31, 2014 (unaudited) (continued) Ingredion Inc. 23,600 1,470,280 3,060,785 Health Care Equipment & Services 3.2% a Community Health Systems Inc. 6,800 281,588 Hill-Rom Holdings Inc. 45,100 1,635,777 a Laboratory Corp. of America Holdings 14,800 1,329,484 a LifePoint Hospitals Inc. 13,900 736,839 Omnicare Inc. 5,500 343,530 4,327,218 Insurance 7.0% The Allstate Corp. 35,800 1,832,960 Arthur J. Gallagher & Co. 41,700 1,927,791 a Genworth Financial Inc., A 83,300 1,228,675 Marsh & McLennan Cos. Inc. 36,000 1,645,560 The Progressive Corp. 57,600 1,338,624 W. R. Berkley Corp. 39,900 1,546,524 9,520,134 Materials 7.1% Albemarle Corp. 13,400 860,012 Alcoa Inc. 146,500 1,686,215 Bemis Co. Inc. 13,200 508,332 Celanese Corp., A 29,900 1,514,136 MeadWestvaco Corp. 57,900 2,088,453 Nucor Corp. 37,600 1,817,960 Sigma-Aldrich Corp. 13,600 1,264,392 9,739,500 Media 2.1% John Wiley & Sons Inc., A 39,400 2,133,116 Time Warner Cable Inc. 5,300 706,331 2,839,447 Pharmaceuticals, Biotechnology & Life Sciences 0.1% a Actavis PLC 500 94,490 a Endo Health Solutions Inc. 1,600 105,408 199,898 Real Estate 2.1% American Campus Communities Inc. 81,300 2,825,988 Retailing 4.7% CST Brands Inc. 3,722 118,843 Family Dollar Stores Inc. 11,200 692,384 GameStop Corp., A 69,400 2,433,858 Nordstrom Inc. 27,500 1,579,875 PetSmart Inc. 25,900 1,631,700 6,456,660 Semiconductors & Semiconductor Equipment 4.2% KLA-Tencor Corp. 25,300 1,555,191 Maxim Integrated Products Inc. 68,900 2,084,914 Microchip Technology Inc. 48,400 2,171,224 5,811,329 Software & Services 4.2% a Cadence Design Systems Inc. 115,000 1,623,800 Leidos Holdings Inc. 28,125 1,275,187 Science Applications International Corp. 16,071 594,788 Total System Services Inc. 75,500 2,255,940 5,749,715 Technology Hardware & Equipment 2.4% Corning Inc. 149,600 2,574,616 Franklin Value Investors Trust Statement of Investments, January 31, 2014 (unaudited) (continued) Xerox Corp. Transportation 0.7% J.B. Hunt Transport Services Inc. Utilities 3.5% DTE Energy Co. Northeast Utilities Sempra Energy Total Common Stocks and Other Equity Interests (Cost $98,293,804) Short Term Investments (Cost $11,419,108) 8.3% Money Market Funds 8.3% a,b Institutional Fiduciary Trust Money Market Portfolio Total Investments (Cost $109,712,912) 100.2% Other Assets, less Liabilities ( ) % ) Net Assets 100.0% $ a Non-income producing. b The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Franklin Value Investors Trust Statement of Investments, January 31, 2014 (unaudited) Franklin Small Cap Value Fund Shares Value Common Stocks 89.5% Aerospace & Defense 1.5% AAR Corp. 1,380,000 $ 36,777,000 Automobiles & Components 6.2% Autoliv Inc. 385,000 34,907,950 Drew Industries Inc. 316,300 15,210,867 Gentex Corp. 1,105,000 35,790,950 Thor Industries Inc. 1,066,000 54,760,420 a Winnebago Industries Inc. 510,200 12,224,392 152,894,579 Banks 1.7% Chemical Financial Corp. 469,355 13,554,972 OFG Bancorp. 755,000 11,007,900 Peoples Bancorp Inc. 183,500 4,137,925 TrustCo Bank Corp. NY 2,188,000 14,287,640 42,988,437 Building Products 4.4% Apogee Enterprises Inc. 907,900 30,687,020 a Gibraltar Industries Inc. 1,160,400 20,724,744 Simpson Manufacturing Co. Inc. 567,000 18,484,200 Universal Forest Products Inc. 736,000 38,676,800 108,572,764 Commercial & Professional Services 2.4% Insperity Inc. 383,200 12,653,264 McGrath RentCorp 486,800 17,826,616 Mine Safety Appliances Co. 423,200 21,320,816 Schawk Inc. 628,700 7,594,696 59,395,392 Construction & Engineering 2.3% EMCOR Group Inc. 592,000 25,165,920 Granite Construction Inc. 989,600 32,943,784 58,109,704 Consumer Durables & Apparel 4.9% Brunswick Corp. 635,000 26,327,100 Harman International Industries Inc. 240,000 24,823,200 b Hooker Furniture Corp. 582,900 8,830,935 La-Z-Boy Inc. 1,397,900 37,631,468 a M.D.C. Holdings Inc. 276,300 8,534,907 a M/I Homes Inc. 577,900 14,210,561 120,358,171 Consumer Services 1.2% Hillenbrand Inc. 869,300 23,531,951 Regis Corp. 440,000 5,425,200 28,957,151 Electrical Equipment 4.0% Brady Corp., A 583,500 15,964,560 EnerSys 30,600 2,082,636 Franklin Electric Co. Inc. 512,600 20,421,984 General Cable Corp. 132,400 3,777,372 Powell Industries Inc. 274,000 16,826,340 Regal-Beloit Corp. 525,000 38,897,250 97,970,142 Energy 9.6% a Atwood Oceanics Inc. 522,000 24,742,800 Bristow Group Inc. 570,000 40,920,300 Energen Corp. 314,000 22,206,080 a Helix Energy Solutions Group Inc. 1,058,100 21,574,659 a Oil States International Inc. 335,000 31,473,250 a Rowan Cos. PLC 827,000 25,942,990 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Value Investors Trust Statement of Investments, January 31, 2014 (unaudited) (continued) Tidewater Inc. 600,000 31,110,000 a Unit Corp. 760,000 37,977,200 235,947,279 Health Care Equipment & Services 3.3% Hill-Rom Holdings Inc. 574,200 20,826,234 STERIS Corp. 723,700 33,210,593 Teleflex Inc. 297,000 27,811,080 81,847,907 Industrial Conglomerates 1.4% Carlisle Cos. Inc. 458,000 34,134,740 Insurance 9.7% Arthur J. Gallagher & Co. 304,400 14,072,412 Aspen Insurance Holdings Ltd. 590,000 22,951,000 Assurant Inc. 68,700 4,489,545 The Hanover Insurance Group Inc. 482,200 26,776,566 HCC Insurance Holdings Inc. 235,300 10,096,723 Montpelier Re Holdings Ltd. 810,000 22,574,700 Old Republic International Corp. 1,820,000 28,428,400 Protective Life Corp. 935,000 45,824,350 StanCorp Financial Group Inc. 685,000 44,011,250 Validus Holdings Ltd. (Bermuda) 566,111 20,334,707 239,559,653 Machinery 11.9% Astec Industries Inc. 495,000 18,414,000 Briggs & Stratton Corp. 1,140,000 24,019,800 a EnPro Industries Inc. 358,000 25,969,320 Kennametal Inc. 530,000 22,970,200 Lincoln Electric Holdings Inc. 519,900 35,977,080 c Lindsay Corp. 165,000 14,025,000 Mueller Industries Inc. 470,500 29,283,920 Nordson Corp. 45,700 3,167,924 Pentair Ltd. 276,526 20,554,178 Trinity Industries Inc. 985,000 57,356,550 a Wabash National Corp. 2,480,000 34,000,800 Watts Water Technologies Inc., A 156,700 8,778,334 294,517,106 Materials 11.3% A. Schulman Inc. 795,000 27,006,150 AMCOL International Corp. 242,600 8,265,382 AptarGroup Inc. 84,600 5,397,480 Cabot Corp. 822,000 40,006,740 Carpenter Technology Corp. 500,000 29,055,000 H.B. Fuller Co. 580,000 27,016,400 Reliance Steel & Aluminum Co. 566,500 39,626,675 RPM International Inc. 973,400 38,614,778 Sensient Technologies Corp. 538,900 26,362,988 Steel Dynamics Inc. 1,565,000 25,822,500 Stepan Co. 165,000 10,459,350 277,633,443 Retailing 8.5% Brown Shoe Co. Inc. 1,120,000 26,521,600 The Cato Corp., A 573,000 16,021,080 GameStop Corp., A 567,600 19,905,732 a Genesco Inc. 243,700 17,112,614 Group 1 Automotive Inc. 593,800 36,298,994 a Jos. A. Bank Clothiers Inc. 265,000 14,898,300 The Men's Wearhouse Inc. 895,000 42,995,800 a The Pep Boys - Manny, Moe & Jack 1,629,300 19,453,842 Pier 1 Imports Inc. 310,000 5,924,100 Franklin Value Investors Trust Statement of Investments, January 31, 2014 (unaudited) (continued) a West Marine Inc. 795,000 10,406,550 209,538,612 Semiconductors & Semiconductor Equipment 0.4% Cohu Inc. 1,000,000 10,360,000 Technology Hardware & Equipment 2.5% a Benchmark Electronics Inc. 793,000 18,024,890 a Ingram Micro Inc., A 700,000 17,514,000 a Multi-Fineline Electronix Inc. 355,100 4,900,380 a Rofin-Sinar Technologies Inc. 876,700 20,251,770 60,691,040 Trading Companies & Distributors 0.5% Applied Industrial Technologies Inc. 227,200 11,482,688 Transportation 1.8% a Genesee & Wyoming Inc. 295,800 26,722,572 SkyWest Inc. 1,283,000 16,691,830 43,414,402 Total Common Stocks (Cost $1,386,943,983) 2,205,150,210 Short Term Investments 10.5% Money Market Funds (Cost $249,452,560) 10.2% a,d Institutional Fiduciary Trust Money Market Portfolio 249,452,560 249,452,560 Principal Amount Investments from Cash Collateral Received for Loaned Securities 0.3% e Repurchase Agreements 0.3% Barclays Capital Inc., 0.02%, 2/03/14 (Maturity Value $1,662,010) Collateralized by U.S. Treasury Bonds, Index Linked, 0.125%, 1/15/23; U.S. Treasury Notes, 0.375% - 4.25%, 11/15/14 - 2/15/23; U.S. Treasury Notes, Index Linked, 0.125% - 2.375%, 4/15/16 - 1/15/17; U.S. Government Agency Strips, 2/15/17 - 8/15/43 (valued at $1,695,247) $ 1,662,007 1,662,007 BNP Paribas Securities Corp., 0.03%, 2/03/14 (Maturity Value $ 1,662,011) Collateralized by U.S. Government and Agency Securities, 0.09% - 7.125%, 2/12/14 - 6/05/36; f U.S. Government Agency Discount Notes, 2/24/14 - 7/30/14; and U.S. Government Agency Strips, 5/15/22 (valued at $ 1,695,249) 1,662,007 1,662,007 Deutsche Bank Securities Inc., 0.02%, 2/03/14 (Maturity Value $1,662,010) Collateralized by U.S. Government Agency Securities, zero cpn. - 5.375%, 2/19/14 - 8/08/35; f U.S. Government Agency Discount Notes, 4/02/14; and U.S. Government Agency Strips, 1/15/26 - 5/15/29 (valued at $ 1,695,251) 1,662,007 1,662,007 HSBC Securities (USA) Inc., 0.02%, 2/03/14 (Maturity Value $1,662,010) Collateralized by U.S. Treasury Bonds, 4.625%, 2/15/40; U.S. Treasury Bonds, Index Linked, 0.125% - 0.625%, 1/15/22 - 2/15/43; U.S. Government and Agency Securities, zero cpn. - 7.125%, 7/30/14 - 7/15/32; f U.S. Government Agency Discount Notes, 8/01/14; and U.S. Government Agency Strips, 4/15/14 - 4/15/30 (valued at $ 1,695,256) 1,662,007 1,662,007 RBS Securities Inc., 0.02%, 2/03/14 (Maturity Value $349,893) Collateralized by U.S. Treasury Bonds, Index Linked, 0.625% - 3.875%, 1/15/25 - 2/15/43 (valued at $356,890) 349,892 349,892 Total Repurchase Agreements (Cost $6,997,920) 6,997,920 Total Investments (Cost $1,643,394,463) 100.0% 2,461,600,690 Other Assets, less Liabilities 0.0% † 1,231,396 Net Assets 100.0% $ 2,462,832,086 Franklin Value Investors Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Value Investors Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of six funds (Funds). 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds' calculate the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under procedures approved by the Trust's Board of Trustees (the Board), the Funds' administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds' valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and exchange traded funds listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing net asset value. Repurchase agreements are valued at cost, which approximates market value. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the fund. As a result, differences may arise between the value of the Funds’ portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. Also, when the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds’ portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. INCOME TAXES At January 31, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin All Franklin Balance Cap Value Sheet Investment Franklin Large Fund Fund Cap Value Fund Cost of investments $ 40,916,257 $ 979,367,193 $ 139,642,828 Unrealized appreciation $ 11,137,198 $ 549,325,360 $ 60,494,407 Unrealized depreciation (128,391 ) (5,878,312 ) (7,978,957 ) Net unrealized appreciation (depreciation) $ 11,008,807 $ 543,447,048 $ 52,515,450 Franklin MicroCap Franklin MidCap Franklin Small Value Fund Value Fund Cap Value Fund Cost of investments $ 354,632,304 $ 109,865,108 $ 1,645,272,798 Unrealized appreciation $ 206,417,964 $ 29,356,682 $ 861,789,515 Unrealized depreciation (12,790,845 ) (2,149,977 ) (45,461,623 ) Net unrealized appreciation (depreciation) $ 193,627,119 $ 27,206,705 $ 816,327,892 4. RESTRICTED SECURITIES At January 31, 2014, the Franklin MicroCap Value Fund held investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, as follows: Acquisition Shares Issuer Dates Cost Value 94,800 Allen Organ Co. (LandCo. Holdings) 9/07/06 $ 181,146 $ 425,652 44,600 Smith Investment Co. LLC 1/20/09 - 29,102 Total Restricted Securities (Value is 0.08% of Net Assets) $ 181,146 $ 454,754 5. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. Investments in "affiliated companies" for the Franklin Balance Sheet Investment Fund, the Franklin MicroCap Value Fund and the Franklin Small Cap Value Fund for the three months ended January 31, 2014, were as shown below. Number of Number of Shares Held Shares Held Value at Realized at Beginning Gross Gross at End End of InvestmentCapital Name of Issuer of Period Additions Reductions of Period Period Income Gain (Loss) Franklin Balance Sheet Investment Fund Non-Controlled Affiliates KGen Pow er Corp., 144A 2,800,000 - - 2,800,000 $ 1,540,000 $ - $ 140,000 Trinity Place Holdings Inc. 1,200,000 - - 1,200,000 7,440,000 - - Total Affiliated Securities (Value is 0.59% of Net Assets) $ 8,980,000 $ - $ 140,000 Franklin MicroCap Value Fund Non-Controlled Affiliates ACMAT Corp., A 314,200 - - 314,200 $ 7,069,500 $ - $ - Cobra Electronics Corp. 455,000 - - 455,000 1,474,200 - - Continental Materials Corp. 129,700 - - 129,700 2,638,098 - - Delta Apparel Inc. 743,700 - - 743,700 12,033,066 - - Full House Resorts Inc. 1,400,000 50,000 - 1,450,000 3,523,500 - - Hardinge Inc. 934,900 - - 934,900 12,873,573 18,698 - Hurco Cos. Inc. 379,000 - - 379,000 9,823,680 18,950 - Magellan Petroleum Corp. 2,377,980 - - 2,377,980 2,568,218 - - Omega Protein Corp. 1,321,000 - 46,000 1,275,000 12,915,750 - 222,545 Origen Financial Inc. 1,900,000 - - 1,900,000 2,565,000 - 266,000 P.A.M. Transportation Services Inc. 568,000 - 91,949 476,051 9,425,810 - 211,567 USA Truck Inc. 526,960 - 526,960 - - - 2,514,464 Total Affiliated Securities (Value is 14.05% of Net Assets) $ 76,910,395 $ 37,648 $ 3,214,576 Franklin Small Cap Value Fund Non-Controlled Affiliates Hooker Furniture Corp 582,900 - - 582,900 $ 8,830,935 $ 58,290 $ - Total Affiliated Securities (Value is 0.36% of Net Assets) $ 8,830,935 $ 58,290 $ - 6. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of January 31, 2014, in valuing the Funds’ assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin All Cap Value Fund Assets: Investments in Securities: Equity Investments a $ 48,526,809 $ - $ - $ 48,526,809 Short Term Investments 3,398,255 - - 3,398,255 Total Investments in Securities $ 51,925,064 $ - $ - $ 51,925,064 Franklin Balance Sheet Investment Fund Assets: Investments in Securities: Equity Investments: Utilities $ 33,255,930 $ 1,540,000 $ - $ 34,795,930 All Other Equity Investments a 1,239,840,676 - - 1,239,840,676 Short Term Investments 248,177,635 - - 248,177,635 Total Investments in Securities $ 1,521,274,241 $ 1,540,000 $ - $ 1,522,814,241 Franklin Large Cap Value Fund Assets: Investments in Securities: Equity Investments a $ 181,789,289 $ - $ - $ 181,789,289 Short Term Investments 10,368,989 - - 10,368,989 Total Investments in Securities $ 192,158,278 $ - $ - $ 192,158,278 Franklin MicroCap Value Fund Assets: Investments in Securities: Equity Investments: Capital Goods $ 86,817,184 $ - $ 29,102 $ 86,846,286 Real Estate 4,335,399 63,550 425,652 4,824,601 All Other Equity Investments a 317,593,144 - - 317,593,144 Short Term Investments 137,972,952 1,022,440 - 138,995,392 Total Investments in Securities $ 546,718,679 $ 1,085,990 $ 454,754 $ 548,259,423 Level 1 Level 2 Level 3 Total Franklin MidCap Value Fund Assets: Investments in Securities: Equity Investments a $ 125,652,705 $ - $ - $ 125,652,705 Short Term Investments 11,419,108 - - 11,419,108 Total Investments in Securities $ 137,071,813 $ - $ - $ 137,071,813 Franklin Small Cap Value Fund Assets: Investments in Securities: Equity Investments a $ 2,205,150,210 $ - $ - $ 2,205,150,210 Short Term Investments 249,452,560 6,997,920 - 256,450,480 Total Investments in Securities $ 2,454,602,770 $ 6,997,920 $ - $ 2,461,600,690 a For detailed categories, see the accompanying Statement of Investments. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 investments at the end of the period. 7. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. For additional information on the Funds' significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Robert G. Kubilis, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN VALUE INVESTORS TRUST By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date March 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date March 27, 2014 By /s/ Robert G. Kubilis Robert G. Kubilis Chief Financial Officer and Chief
